
	
		I
		112th CONGRESS
		2d Session
		H. R. 6601
		IN THE HOUSE OF REPRESENTATIVES
		
			November 16, 2012
			Mr. Deutch (for
			 himself and Mrs. Myrick) introduced
			 the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish programs in the executive branch to permit
		  the labeling of certain products that do not contain any carcinogens as
		  Carcinogen-Free, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Carcinogen-Free Label Act of
			 2012.
		2.Findings and
			 purpose
			(a)FindingsCongress finds the following:
				(1)Approximately 1.5 million Americans,
			 including children, are diagnosed with cancer annually.
				(2)Over 500,000
			 Americans die from cancer every year.
				(3)Less than 5
			 percent of all cancers are caused by genetic factors.
				(4)Cancer is the top
			 cause of disease-related death for American children and adolescents.
				(5)Children are more
			 vulnerable to environmental carcinogens than adults.
				(6)Reducing exposure
			 to carcinogens reduces risk of cancer.
				(7)The average
			 consumer currently lacks the ability to easily identify products that do not
			 contain carcinogens.
				(8)Consumers benefit
			 from additional information about the potential health impact of products they
			 use.
				(9)When comparing
			 products to purchase for their families, many consumers use potential health
			 impact as a determining factor.
				(10)The 2008–2009
			 Annual Report of the President’s Cancer Panel urges action to prevent
			 environmental and occupational exposure to carcinogens.
				(b)PurposeThe purpose of this Act is to enable
			 consumers to reduce their exposure to carcinogens by allowing manufacturers to
			 affix a Carcinogen-Free label to products that do not contain known or probable
			 carcinogens through a voluntary process that does not require public disclosure
			 of trade secrets.
			3.Carcinogen-Free
			 labels
			(a)In
			 generalThe head of each
			 Federal department or agency that regulates a covered product shall establish
			 in that department or agency a program to permit the labeling of covered
			 products that do not contain any carcinogens as
			 Carcinogen-Free.
			(b)Development of
			 labelThe heads of each
			 Federal department or agency that regulates a covered product shall coordinate
			 to develop an easily recognizable label to be affixed to a covered product to
			 signify that the product has been approved for labeling as
			 Carcinogen-Free. Such label shall include the following notice:
			 This product does not contain known or likely carcinogens that increase
			 your risk of cancer..
			(c)Premarket
			 approval of label
				(1)In
			 generalIt shall be unlawful to introduce or offer for
			 introduction into interstate commerce a covered product affixed with a
			 Carcinogen-Free label described under subsection (b)—
					(A)if the head of
			 each Federal department or agency that regulates the product has not approved
			 an application submitted under paragraph (2) for the labeling of the product as
			 Carcinogen-Free; or
					(B)if the product
			 contains any substance that is not listed in such application.
					(2)ApplicationAny
			 person may submit an application for the labeling of a covered product as
			 Carcinogen-Free. Such application shall include a list of all
			 the substances contained within the product, and shall be accompanied by a
			 sample of the product.
				(3)Criteria for
			 approvalThe head of each Federal department or agency to which
			 an application is submitted under paragraph (2) shall approve the application
			 if such head determines that—
					(A)the application
			 accurately lists all substances contained in the product;
					(B)the product does
			 not contain any carcinogens;
					(C)the product does not contain any substances
			 that display carcinogenicity upon degradation, upon interactions with other
			 substances contained within the product or exposed to the product, during
			 storage or transportation, or during intended use of the product, as determined
			 by such head based on previous findings made by such department or agency;
			 and
					(D)the applicant has demonstrated a plan to
			 comply with guidance issued under subsection (e) relating to manufacture,
			 storage, and transportation.
					(4)Confidentiality
			 of informationAny
			 information provided to the head of a Federal department or agency under
			 paragraph (2)—
					(A)shall be kept confidential by such
			 department or agency, and shall be treated as trade secrets or confidential
			 information for purposes of section 552(b)(4) of title 5, United States Code,
			 and section 1905 of title 18, United States Code;
					(B)may not be used
			 for any purpose other than approval of an application under this subsection;
			 and
					(C)may not be made
			 public except with the prior written consent of the applicant.
					Submission
			 of an application under paragraph (2) does not constitute disclosure of trade
			 secrets by the applicant or public disclosure for the determination of
			 patentability, and any information contained in an application may not be used
			 as prior art to a claimed invention.(5)Label
			 integrityThe head of each
			 agency to which applications are submitted under paragraph (2) shall—
					(A)conduct random
			 testing of covered products for which applications are submitted for approval
			 under such paragraph to ensure that the applications accurately list all the
			 substances contained in such products;
					(B)conduct random
			 audits of facilities in which such covered products are manufactured;
			 and
					(C)take reasonable measures to ensure
			 compliance with agency guidance issued under subsection (e) relating to
			 manufacture, storage, and transportation of such covered products.
					(6)FeesThe
			 head of each Federal department or agency may charge a reasonable fee for the
			 submission and approval of an application under paragraph (2). The amount of
			 such fee shall be the amount necessary to result in an estimated total revenue
			 from all such fees received by the department or agency that is equal to the
			 estimated total cost of the program established by the department or agency
			 under subparagraph (a).
				(d)Penalty for
			 violationsIn addition to any
			 other penalty authorized by law, any person who knowingly violates subparagraph
			 (A) or (B) of subsection (c)(1) shall be subject to a civil penalty of not more
			 than $100,000.
			(e)Guidance To
			 prevent indirect introduction of carcinogensThe head of each
			 Federal department or agency that regulates a covered product shall issue
			 guidance to prevent the introduction of carcinogens into such covered product
			 during the manufacture, storage, and transportation of such covered
			 product.
			(f)National
			 listThe head of each Federal
			 department or agency that regulates a covered product shall each post on the
			 public website of that department or agency a list of all covered products
			 regulated by that department or agency that have been approved for labeling as
			 Carcinogen-Free.
			(g)DefinitionsIn
			 this section:
				(1)CarcinogenThe
			 term carcinogen means any of the following:
					(A)A substance listed
			 in the National Toxicology Program Report on Carcinogens as known to be a human
			 carcinogen or reasonably anticipated to be a human carcinogen.
					(B)A substance
			 described in the Environmental Protection Agency Integrated Risk Information
			 System as carcinogenic to humans or likely to be carcinogenic to humans.
					(2)Covered
			 productThe term covered product means any product
			 offered for sale that—
					(A)is regulated by the Food and Drug
			 Administration, the Environmental Protection Agency, the Department of
			 Agriculture, or the Consumer Product Safety Commission; and
					(B)is intended for
			 individual or residential use.
					
